Citation Nr: 1421132	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to May 1986.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Subsequent to the July 2008 RO decision, the Veteran submitted an April 2009 VA Form 9, which was apparently not received by the RO until June 2009.  The RO sent a notice letter in August 2009 to clarify if the Veteran intended his submission to be construed as a notice of disagreement (NOD; he responded in September 2009 that indeed was his intent.  Thus, the Veteran's June 2009 VA Form 9 was accepted as a timely NOD.  A statement of the case (SOC) and timely VA Form 9 substantive appeal to the Board followed.  

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a videoconference hearing in May 2013 and a transcript of the hearing is of record.  The undersigned Acting VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with hearing duties or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that the undersigned properly complied with the hearing officer duties as described in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  

In September 2013, this matter was remanded by the Board for further development.  As discussed herein, the Board finds there has been substantial compliance with its remand directives; thus, the Board will proceed to adjudicate the appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A cervical spine disability was not shown during active service or within the first post-service year, was first diagnosed many years after active service, and is not etiologically related to active service, including the Veteran's service-connected lumbar spine disability.  


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated in active service, and is not proximately due to or aggravated by a service-connected lumbar spine disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in letters sent to the Veteran in November 2007 and April 2008.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records, and associated such records with the claims file.  

Specifically, the Veteran reported private chiropractic treatment from three practitioners:  Dr. L., Dr. C., and Dr. M.  VA obtained private treatment records from the first two providers, but Dr. M.'s staff responded that the Veteran's last visit to their facility was in January 2006 and his file had been shredded in July 2013 pursuant to their document retention policy.  Thus, the Board finds that further attempts to obtain records from Dr. M. would be futile.  

The Veteran was provided with relevant VA examinations during the appeal period in June 2008 and November 2013, and the examination reports have been associated with the claims file.  The Board finds the VA examinations are adequate for the purpose of deciding the claim.  Each examiner reviewed the Veteran's claims file and medical history and provided a rationale to support their opinions.  

Finally, as noted above, this appeal was remanded by the Board in September 2013 for further development wherein the Board instructed the RO to obtain any updated VA treatment records and private treatment records and to obtain a medical opinion regarding the secondary service connection claim.  An adequate opinion was obtained in November 2013.  After the required development was completed, the issue was readjudicated and the Veteran and his representative were sent a Supplemental Statement of the Case in January 2014.  Accordingly, the Board is satisfied there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Cervical Spine Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including arthritis, are entitled to presumptive service connection if they become manifest to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

The Veteran claims entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability.  

Service treatment records show no treatment for, or diagnosis of, any cervical spine disability.  Medical examinations at enlistment and separation from service revealed a clinically normal neck and spine, and concurrent reports of medical history do not indicate swollen or painful joints, recurrent back pain, or any other musculoskeletal injury.  In addition to a number of unrelated medical complaints, service treatment records document the Veteran's report of lower back pain in July 1981 following a parachute jump which resulted in a finding of a soft tissue injury and lumbosacral strain without spinal deformity, as documented by a subsequent spinal x-ray, for which the Veteran received a two-week duty limitation.  

According to post-service VA treatment records, the Veteran was seen in March 2005 at the Phoenix VA Medical Center (VAMC), at which time he complained of chronic neck pain "for years" accompanied by a cracking sound when he moved his neck a certain way.  There is some indication the Veteran believed this to be due to metal shrapnel in his neck, as the medical record lists an adult illness of "metal in neck" and films were ordered to rule out shrapnel.  Subsequent x-rays showed mild degenerative arthritic changes and degenerative disc disease (DDD) of the cervical spine, with no evidence of any radiopaque foreign body.  

During an August 2006 VA orthopedic examination prior to the claim on appeal, the Veteran reported injuries to his right shoulder in a bicycle accident in October 2007, and from motor vehicle accidents in June 1998 and September 2005, including a fractured cervical vertebrae after the first car accident and whiplash after the second.  The examination report does not document a cervical fracture, however, it does reference electronic medical records, which the Board notes are not a part of the claims file, that showed DDD of the cervical spine in July 1999.  The Veteran's gait at the time was normal with no assistive devices.  

The Veteran was afforded a VA orthopedic examination in June 2008 regarding the claim on appeal.  The examiner reviewed the Veteran's claims file and medical history.  Notably, the examination report documents the first instance of cervical spine DDD in March 2005 but does not reference the July 1999 results noted in the August 2006 VA examination report discussed above.  The Veteran reported pain, stiffness, weakness, fatigue, and lack of endurance on the cervical, thoracic, and lumbar spine.  He denied any flare-ups and did not have any unsteadiness, limp, or antalgic gait.  Cervical spine range of motion was limited to 33 degrees extension, 40 degrees forward flexion, 45 degrees rotation bilaterally, and 35 degrees lateral flexion bilaterally.  The Veteran complained of pain on motion with all range of motion maneuvers, but the examiner found no objective evidence of functional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance attributable to the cervical spine.  The Veteran did not report any prescribed bed rest for his claimed spinal condition.  The examiner diagnosed DDD of the cervical spine and opined that the diagnosis was not a result of or secondary to the Veteran's service-connected lumbar spine condition.  He noted that the more likely, and more common, etiologies for the Veteran's osteoarthritis include age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, lifestyle choices, and post-service occupation.  

A September 2008 VA treatment note documents that the Veteran had normal range of motion of his neck.  In August and September 2009, the Veteran complained of neck pain.  X-rays at the time showed moderate to advanced DDD, manifested by disc space narrowing and osteophyte formation at C5-C6 and C6-C7, with no evidence of fracture or subluxation.  

In a November 2009 VA examination regarding his lumbar spine and other conditions, the examiner documented the Veteran's report of recurring back pain which was non-radiating and which resulted in limitation of motion in the back.  Additionally, he noted a muscle spasm upon examination of the thoracolumbar spine which produced an abnormal gait.  

Subsequent VA treatment notes from June and July 2012 document further complaints of neck pain.  In October and November 2012, normal range of motion of the Veteran's neck was documented.  In October 2013, the Veteran again reported chronic neck pain, and x-rays obtained at the time showed mild smooth curvature of the cervical spine, which may be positional or related to degenerative changes, mild spondylosis from C5-C7, and facet and uncovertebral degenerative changes.  

Private chiropractic records submitted in June 2013 document that the Veteran sought a chiropractic examination from Dr. L. in May 2013.  Dr. L. noted the Veteran's primary report of back pain after a parachute jump in service, with other complaints and symptoms too numerous to list, but stated the Veteran wanted an opinion from an alternate source regarding his condition.  Dr. L. opined that the Veteran had a spinal biomechanical lower back problem with disc involvement at L5-S1, including DDD with pelvic dysfunction.  He also noted the severe degenerative process of the Veteran's cervical spine, which he opined to be the direct result of the biomechanical problem of the lower back.  He stated that the cervical spine was compensating due to the pelvic dysfunction and decrease in lumbar disc space; therefore the joints of the cervical spine were not in proper alignment and showed excessive wear.  

The Veteran sought additional private chiropractic treatment in November 2013, at which time he complained of chronic neck and back pain and reported initial injury from a parachuting accident during service.  Initial examination revealed restricted motion with pain in the cervical and lumbar spine, and pain upon rotation in the thoracic spine, with a positive Soto Hall test.  The Veteran also reported symptoms of occasional numbness and tingling in his hands and feet.  Dr. C. diagnosed nonallopathic lesions of the lumbar, thoracic, and cervical spine, with treatment consisting of spinal manipulation to the affected areas.  She noted that the Veteran was inconsistent and therefore she could not properly assess his response to treatment.  

Most recently, VA obtained an additional expert medical opinion in November 2013.  The examiner reviewed the Veteran's claims file and medical history and opined that the Veteran's claimed cervical spine condition is less likely than not (less than 50 percent probability) proximately due to, or the result of, or aggravated by the Veteran's service connected lumbar spine disability.  He noted degenerative changes of the Veteran's cervical spine, with spondylosis at C5-C7, but stated that there was little merit to attribute such degenerative changes of the cervical spine to the lumbar condition.  He noted there is no significant mechanical relationship or medical rationale that would support the claim, as he was not aware of any compensatory biomechanical relationship between the lumbar and cervical spine, as suggested by Dr. L. in his June 2013 private opinion discussed above.  

Based on the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a cervical spine disability, including as due to his service-connected lumbar spine disability.  

The Veteran's statements allege that his cervical spine disability is causally related to his active service or, in the alternative, was caused or aggravated by his service-connected lumbar spine disability.  Specifically, in his August 2010 substantive appeal, the Veteran states that he was treated for his neck during service and that treatment continued to the present time.  He further reported a five month period during service where he was unable to make parachute jumps due to his neck and back conditions.  

The Board finds such statements by the Veteran to be inconsistent with service treatment records that document a lower back injury in July 1981, with a resulting two week restriction of duties, but no injury to his neck or cervical spine.  While the Board does not doubt that the Veteran undertook parachute jumps in service, the lack of notation of any cervical spine injury, particularly where other orthopedic conditions were discussed, is a factor that tends to diminish the probative weight attributable to the Veteran's statements.  

Furthermore, the first post-service documentation of a cervical spine disability is not until years after service discharge, when DDD was diagnosed by x-ray in March 2005 - although the Board notes there is some indication that cervical spine DDD may have been present as early as July 1999.  Regardless of whether cervical DDD was first diagnosed in July 1999 or March 2005, the evidence does not show that the Veteran was diagnosed with a cervical spine disorder in service or within one year of service discharge.  As there is no competent and credible evidence that attributes the Veteran's cervical spine DDD directly to active service, the Board cannot conclude that direct service connection is warranted, nor is the Veteran entitled to presumptive service connection.  

Regarding the claim of secondary service connection, the Board acknowledges the June 2013 private medical opinion of Dr. L. that the degenerative process of the Veteran's cervical spine is the direct result of a biomechanical problem due to pelvic dysfunction and the Veteran's lumbar spine.  However, the Board finds such evidence to be outweighed by the two VA medical opinions of record which fail to find any secondary relationship (either causation or aggravation) between the Veteran's cervical spine condition and his service-connected lumbar spine disability.  

There is no probative evidence in the record to support Dr. L's opinion of a biomechanical problem due to pelvic dysfunction, although the Board notes that, as part of his treatment for prostate cancer, the Veteran underwent a November 2012 radical prostatectomy involving excision of the left and right pelvic lymph nodes.  This apparently resulted in an altered gait in November 2012 following surgery, although subsequent records from June 2013 document a normal gait.  Further, there is no medical evidence attributing any impaired gait, including the November 2009 documentation of impaired gait due to a back muscle spasm, to pelvic dysfunction or the Veteran's cervical spine condition, as suggested by Dr. L.  

Moreover, both the June 2008 and November 2013 VA opinions concluded that the Veteran's cervical spine DDD was unrelated to his lumbar spine disability.  The Board notes that the June 2008 examiner noted other etiologies which were more likely, including the Veteran's age, obesity, other health issues (including other orthopedic complaints and prostate cancer), trauma and intercurrent injury (including two motor vehicle accidents), lifestyle choices (including alcohol and drug abuse), and post-service occupation (as a construction worker).  The November 2013 examiner noted there is no medical rationale to support the idea that lumbar spine DDD can cause cervical spine DDD and there is no biomechanical relationship to support such a connection.  

Although the Board may not ignore medical opinion evidence, greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds that the June 2013 opinion provided by Dr. L. is not entitled to significant probative weight, as it did not involve a complete review of the medical record and claims file, but was based solely on the Veteran's reported complaints and medical history for the purpose of obtaining a positive medical opinion.  In contrast, the June 2008 and November 2013 VA opinions were based on a review of the entire record, were accompanied by sound rationale, and the November 2013 opinion specifically reconciled the conflicting opinion of Dr. L.  As such, the Board finds that the June 2008 and November 2013 VA opinions are entitled to greater probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  

The Board observes that while medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his cervical spine disability and his active service, to include his service-connected lumbar spine disability.  Neither are the mechanics of a spinal disability the type of disability amenable to lay observation.  Thus, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability; hence the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


